Exhibit 10.1.k


--------------------------------------------------------------------------------



SECOND AMENDMENT TO THE
AGL RESOURCES INC.
1996 NON-EMPLOYEE DIRECTORS EQUITY COMPENSATION PLAN
 
This Second Amendment to the AGL Resources Inc. 1996 Non-Employee Directors
Equity Compensation Plan (the “Plan”), is made and entered into this 2nd day of
May, 2007, by AGL Resources Inc. (the “Company”).
 
W I T N E S S E T H:


WHEREAS, the Company adopted the Plan for the purposes set forth therein; and
 
WHEREAS, pursuant to Section 11 of the Plan, the Board of Directors of the
Company has the right to amend the Plan with respect to certain matters; and
 
WHEREAS, the Board of Directors has approved and authorized this Amendment to
the Plan;
 
NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date hereof, in the following particulars:
 
1.



--------------------------------------------------------------------------------


Section 9(d) of the Plan is hereby amended, effective as of May 2, 2007, by
deleting that section in its entirety and substituting in lieu thereof the
following:


“(d)
Medium and Time of Payment.  An Optionee must pay the full exercise price of an
Option at the time of exercise by one of the following forms of payment: (i) by
cash or check, (ii) by tendering unrestricted shares of Common Stock that have a
Fair Market Value as of the exercise date equal to the exercise price, (iii) in
a broker-assisted cashless exercise, (iv) by a net exercise, whereby the Company
shall retain from the Option that number of underlying shares having a Fair
Market Value on the date of exercise equal to some or all of the exercise price,
or (v) in any combination of the above forms or any other form of payment
permitted by the Company.  A tender of shares of Common Stock to pay the
exercise price of an Option may be done either by attestation or by the delivery
of a certificate or certificates for shares duly endorsed for transfer to the
Company, and, if required, with medallion level signature guaranteed by a member
firm of a national stock exchange, by a national or state bank, or by the
Company’s credit union (or guaranteed or notarized in such other manner as the
Company’s transfer agent may require).”



2.



--------------------------------------------------------------------------------


Section 10 of the Plan is hereby amended, effective as of May 2, 2007, by
deleting that section in its entirety and substituting in lieu thereof the
following:


10.           Changes in Capital Structure


(a)           Mandatory Adjustments.  In the event of a nonreciprocal
transaction between the Company and its shareholders that causes the per share
value of the shares of Common Stock to change (including, without limitation,
any stock dividend, stock split, spin-off, rights offering, or large
nonrecurring cash dividend), the authorization limits under Section 5 shall be
adjusted proportionately, and the Board shall make such adjustments to the Plan
and awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction.  Action by
the Board may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Options; (iii) adjustment of the exercise price of
outstanding Options or the measure to be used to determine the amount of the
benefit payable pursuant to an award; and (iv) any other adjustments that the
Board determines to be equitable.  Without limiting the foregoing, in the event
of a subdivision of the outstanding Common Stock (stock-split), a declaration of
a dividend payable in shares of Common Stock, or a combination or consolidation
of the outstanding Common Stock into a lesser number of shares of Common Stock,
the authorization limits under Section 5 shall automatically be adjusted
proportionately, and the shares of Common Stock then subject to each Option
shall automatically, without the necessity for any additional action by the
Board, be adjusted proportionately without any change in the aggregate purchase
price therefor.


(b)           Discretionary Adjustments.  Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 10(a)), the Board
may, in its sole discretion, provide (i) that Options will be settled in cash
rather than Common Stock, (ii) that Options will expire after a designated
period of time to the extent not then exercised, (iii) that Options will be
assumed by another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Options
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Common Stock, as of a specified date
associated with the transaction, over the exercise price of the Option, or (v)
any combination of the foregoing.  The Board’s determination need not be uniform
and may be different for different Non-Employee Directors whether or not such
Non-Employee Directors are  similarly situated.


(c)           General.  Any discretionary adjustments made pursuant to this
Section 10 shall be subject to the provisions of Section 11.


3.



--------------------------------------------------------------------------------


Except as specifically set forth herein, the terms of the Plan shall remain in
full force and effect.


IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Plan to
be executed by its duly authorized officer as of the date first above written.


AGL RESOURCES INC.






By:           /s/ Melanie M. Platt                                           
                 Melanie M. Platt, Senior Vice President


--------------------------------------------------------------------------------


